Citation Nr: 1532641	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-30 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to April 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, prepared on behalf of the RO in Atlanta, Georgia.  

FINDINGS OF FACT

1.  On April 24, 2015, the Board issued a decision denying the Veteran's request to reopen his claim of entitlement to service connection for a back injury.  

2.  Subsequent to the April 24, 2015, decision, the Board was advised that the Veteran had good cause for his failure to attend a previously scheduled Board hearing, and granted the Veteran's Motion to Vacate the April 2015 Board decision.  


CONCLUSION OF LAW

The April 24, 2015, Board decision addressing the issues of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a back injury is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

A Board decision in this appeal was entered on April 24, 2015.  In that decision, the Board noted the Veteran failed to report for a Board hearing at the RO.  His hearing request was considered withdrawn.  However, in correspondence to the Board dated April 24, 2015, from the office of a U.S. Congressman, it was indicated that the Veteran had been unable to attend the hearing because the Veteran had not received notice of the hearing date.  The Veteran requested to have his Board hearing rescheduled.  The request to reschedule the hearing was not associated with the file prior to the dispatch of the April 2015 Board decision.  This correspondence was construed as a Motion to Vacate the April 2015 Board decision.

In a July 2015 letter, the Board determined that it would vacate its April 2015 decision. This determination is presumably based on the finding that the Veteran has shown good cause for failing to appear at the requested hearing, and that to ensure due process of law, the April 2015 Board decision must be vacated, and the Veteran afforded another opportunity to appear at a Board hearing.  38 C.F.R. §§ 20.700, 20.704(d). The July 2015 letter granting the motion indicated that the Veteran would be provided with a copy of the decision to vacate as soon as it was entered.

Accordingly, the April 2015 Board decision addressing the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder is vacated.

ORDER

The April 24, 2015, Board decision addressing the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a back injury is vacated.


REMAND

In his June 2010 substantive appeal, the Veteran requested a Board hearing at the RO.  He failed to report for this hearing, and the Board issued a decision in April 2015.  This decision has been vacated because an explanation of good cause for the Veteran's failure to report for the hearing as well as a request to have the hearing rescheduled was received at the Board prior to the dispatch of the Board decision.  The Board has accepted the Veteran's request to reschedule his hearing, and as a result the Veteran must be scheduled for a Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  The Veteran and his representative should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b)(2014).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

